UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7595


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

HASSAAN HAAKIM RASHAAD,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (3:01-cr-00195-LHT-1)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Hassaan Haakim Rashaad, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hassaan       Haakim    Rashaad      appeals   the    district         court’s

order    denying    his    motion     for   a    reduction      of     sentence      filed

pursuant to 18 U.S.C. § 3582(c)(2) (2006).                     We have reviewed the

record and find the district court did not abuse its discretion

in denying the motion.             See United States v. Stewart, 595 F.3d

197, 200 (4th Cir. 2010).             Accordingly, we affirm the district

court’s     order   for     the     reasons      stated       there.         See     United

States v.    Rashaad,      No.     3:01-cr-00195-LHT-1          (W.D.N.C.      Aug.    12,

2009).     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented      in    the     materials

before    the   court     and    argument       would   not    aid     the    decisional

process.

                                                                                   AFFIRMED




                                            2